—Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered August 13, 1998, which granted the motion of defendant-respondent landlords for summary judgment to the extent of declaring that defendant-appellant lessee Record Town, Inc. is obligated to provide defendant landlords with a defense to this action and to pay the costs of said defense, unanimously affirmed, without costs.
In this personal injury action, the motion court properly *293found that defendant-appellant Record Town, Inc. had breached its conceded contractual obligation to procure liability insurance naming defendant-respondent landlords as additional insureds (see, Kinney v Lisk Co., 76 NY2d 215, 219; Morel v City of New York, 192 AD2d 428), and since the allegations of plaintiffs complaint against the landlord defendants fall within the coverage defendant lessee was contractually bound to purchase on the landlords’ behalf, the motion court also properly found that defendant lessee was obligated to provide defendant landlords with a defense and pay the costs thereof (see, Morel v City of New York, supra, at 429). Concur — Ellerin, P. J., Nardelli, Williams and Rubin, JJ.